Citation Nr: 9907305	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
cervical spine fusion with degenerative changes, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for left ulnar 
neuropathy, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for right ulnar 
neuropathy, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 3, 
1971, and from March 22, 1971, to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The appeal was remanded by the Board in February 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD is manifested by no more than 
considerable social and industrial impairment with reduced 
reliability and productivity.  

3.  The residuals of cervical spine fusion with degenerative 
changes are manifested by severe limitation of motion but 
unfavorable ankylosis is not demonstrated.

4.  Left ulnar neuropathy, minor arm, is manifested by no 
more than moderate incomplete paralysis of the ulnar nerve.  

5.  Right ulnar neuropathy, major arm, is manifested by no 
more than mild incomplete paralysis of the ulnar nerve.  

6.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 (prior to 
November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9400 (1998).  

2.  The criteria for a 30 percent evaluation for residuals of 
cervical spine fusion with degenerative changes have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Code 5290 (1998).  

3.  The criteria for an evaluation greater than 20 percent 
for left ulnar neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 8516 (1998).  

4.  The criteria for an evaluation greater than 10 percent 
for right ulnar neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 8516.  

5.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 
Part 4 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple VA examinations, treatment records have been 
obtained, and he has been afforded a personal hearing.  The 
Board is satisfied that all relevant evidence has been 
obtained regarding the claims, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

I.  PTSD

The veteran has been afforded VA psychiatric examinations in 
March 1994, July 1995, and April 1998.  Private and VA 
treatment records have been obtained, as well as records 
relating to a determination by the Social Security 
Administration.  

The reports of the above-referenced examinations, as noted in 
the report of the most recent identified VA examination, 
reflect that there has been no significant change in the 
symptoms associated with the veteran's service-connected 
psychiatric disability.  The report of the 1994 examination 
indicates that the veteran continued to show considerable 
industrial and social impairment related to his 
symptomatology.  The examiner who completed that examination 
was the same examiner who examined the veteran in 1998, when 
it was concluded that the veteran's symptomatology remained 
essentially the same and a Global Assessment of Functioning 
(GAF) score of 55 to 58 was assigned.  The report of the 1995 
VA examination reflects diagnoses including PTSD symptoms not 
meeting the criteria for PTSD.  

Private treatment records reflect that the veteran was seen 
for depression and VA treatment records reflect that 
depression was referred to during the veteran's treatment for 
substance abuse.  The Social Security records reflect that 
the rating of impairment severity associated with the 
veteran's mental disorders was indicated to be moderate with 
restriction of activities of daily living and maintaining 
social functioning.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of psychiatric disorders were 
changed, effective November 7, 1996.  See, Rating Schedule, 
Mental Disorders, 61 Fed. Reg. 52695 (1996) (codified as 
38 C.F.R. § 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), it was held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, in Rhodan v. West, No. 96-1080 (U.S. Vet. App. 
Dec. 1, 1998), it was held that the new rating criteria 
regarding mental disorders could not have retroactive 
application prior to November 7, 1996.  Therefore, in this 
case, the Board has evaluated the veteran's service-connected 
PTSD under the old criteria both prior to and from November 
7, 1996, and under the new criteria as well from November 7, 
1996.  

The veteran has been awarded a 50 percent schedular 
evaluation for his PTSD under Diagnostic Code 9411 of the 
Rating Schedule.  Prior to November 7, 1996, Diagnostic 
Code 9411 provided that a 30 percent evaluation was for 
assignment where there was definite social and industrial 
impairment.  A 50 percent evaluation was for assignment where 
there was considerable social and industrial impairment.  A 
70 percent evaluation was for assignment where there was 
severe social and industrial impairment.  From November 7, 
1996, Diagnostic Code 9411 provides that a 50 percent 
evaluation will be assigned where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and moods; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

The Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) reflects that a GAF of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  In Hood v. Brown, 4 Vet. 
App. 301 (1993), it was held that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character and invited 
the Board to "construe" the term "definite" in a manner that 
would codify the degree of impairment.  In a subsequent 
opinion, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7.104(c) (West 1991).  

The Board has considered the veteran's testimony at his 
personal hearing in April 1995 before a RO hearing officer.  
While the Board finds his testimony to be credible, the 
veteran is not qualified, as a lay person, to furnish medical 
opinions or diagnoses or offer a medical explanation with 
respect to symptoms he experiences.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For example, the veteran has 
indicated that he believes he experiences flashbacks.  The 
report of the July 1995 VA psychiatric examination, under the 
heading subjective complaints, reflects that the veteran 
reported flashbacks, but the examiner noted that as they were 
described they were actually more intrusive thoughts rather 
than a dissociative experience.  Further, the Board notes 
that the veteran essentially reported the same symptoms to 
the examiners during his examinations that he testified to 
during his personal hearing.  The Board concludes that the 
examiners' interpretation of those symptoms and their effect 
on the veteran is of far greater probative weight than the 
veteran's interpretation of those symptoms on his functional 
ability.  

With consideration that Social Security records identify the 
veteran's impairment related to his mental disability as 
moderate and the report of the April 1998 VA examination that 
assigns a GAF score indicative of moderate impairment, the 
preponderance of the evidence is against an assignment of an 
evaluation greater than 50 percent under the criteria set 
forth in Diagnostic Code 9411 prior to November 7, 1996.  
VAOPGCPREC 9-93 has defined definite as being "more than 
moderate but less than rather large."  Therefore, since the 
preponderance of the evidence is against a finding that the 
veteran's psychiatric disability is more than moderate, the 
preponderance of the evidence is against an evaluation 
greater than the 50 percent that was assigned based on his 
disability being considerable.  Further, it is noted that the 
1994 VA examination indicated that his disability was 
considerable, but there is no competent medical evidence of 
record that identifies his PTSD as being severe in nature.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than 50 percent under the criteria in 
effect prior to November 7, 1996.  

In regard to the criteria in effect after November 7, 1996, 
the report of the April 1998 VA examination reflects that the 
veteran had complete ability to attend to personal hygiene 
and other basic activities of daily living without 
difficulty, and his memory was good for both short and long 
term.  He did not appear to be responding to auditory 
hallucinations.  While he had a history of vague suicidal and 
homicidal thoughts he denied any active homicidal or suicidal 
intent.  The examiner reviewed the veteran's psychiatric 
history, noting that he was not receiving any current VA 
psychiatric care for PTSD.  After considering all of the 
symptoms reported by the veteran the examiner concluded that 
the veteran had moderate symptoms and moderate difficulty in 
social, occupational, and marital functioning.  Therefore, 
the veteran possesses the ability to establish and maintain 
effective relationships.  There is no showing that the 
veteran experiences intermittently illogical, obscure, or 
irrelevant speech or that he has near continuous panic or 
depression affecting his ability to function independently, 
appropriately, and effectively, noting that the veteran 
reported that he handled his own personal affairs without 
difficulty and was considered competent for VA purposes.  On 
the basis of the evidence of record a preponderance of the 
evidence is against an evaluation greater than 50 percent 
under the criteria in effect for evaluating mental disorders 
under Diagnostic Code 9411 from November 7, 1996.  

II.  Cervical Spine

The report of a July 1995 VA orthopedic examination reflects 
that the veteran reported a history of fusion of C3-4.  He 
complained of decreased range of motion and pain.  On 
examination there was a fixed deformity based on a previous 
history of the C3-4 fusion.  The musculature of the back 
appeared to be within normal limits with no atrophy or muscle 
wasting.  Range of motion of the cervical spine was described 
as quite diminished, greater on the left.  Forward flexion of 
the cervical spine was to 30 degrees, backward extension was 
to 20 degrees, left lateroflexion was to 20 degrees, right 
lateroflexion was to 30 degrees, rotation to the left was 
limited to 10 degrees, and rotation to the right was limited 
to 30 degrees.  There was objective pain with motion, 
especially turning to the left.  

The veteran's cervical spine disability has been evaluated 
under the provisions of Diagnostic Code 5290 of the Rating 
Schedule.  Diagnostic Code 5290 provides that for moderate 
limitation of motion of the cervical spine a 20 percent 
evaluation will be assigned.  For severe limitation of motion 
of the cervical spine a 30 percent evaluation will be 
assigned.  Diagnostic Code 5287 provides that where there is 
unfavorable ankylosis of the cervical spine a 40 percent 
evaluation will be assigned.  

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, 4.59 have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the ranges of motion relating to the veteran's cervical 
spine ranged from essentially normal motion in forward 
flexion to severe loss of motion in left rotation, all 
motions were described as reflecting objective pain during 
the performance of the motion.  Although the examiner did not 
codify what additional motion would be lost due to pain, 
there is objective competent medical evidence that the 
veteran experienced pain with any motion.  Therefore, it is 
reasonable to conclude that for the veteran to avoid pain the 
range of motion available would be less than that reported on 
the examination.  With consideration that there were varying 
ranges of painful motion demonstrated, including severe loss 
of motion in one plane, and in resolving all doubt in the 
veteran's behalf, the symptoms associated with the veteran's 
cervical spine more nearly approximate the criteria for 
severe loss of range of motion.  Accordingly, a 30 percent 
evaluation may be assigned.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.7.  A 30 percent evaluation is the highest evaluation 
that may be assigned under Diagnostic Code 5290 and there is 
no competent medical evidence that reflects that the veteran 
experiences unfavorable ankylosis of the cervical spine.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 30 percent granted herein.  

III.  Left and Right Ulnar Neuropathy

The report of the July 1995 VA orthopedic examination 
reflects that on examination there did appear to be some 
brachial radialis and diminished ulnar nerve with no reflexes 
noted on the left and reflexes evident at one plus on the 
right.  There was diminished grip strength on the left side.  

The veteran's left and right ulnar neuropathy have been 
evaluated under the provisions of Diagnostic Code 8516 of the 
Rating Schedule.  Diagnostic Code 8516 provides that for mild 
incomplete paralysis of the ulnar nerve of either the major 
or minor extremity a 10 percent evaluation will be assigned.  
For moderate incomplete paralysis of the ulnar nerve of the 
major extremity a 30 percent evaluation will be assigned and 
for the minor extremity a 20 percent evaluation will be 
assigned.  For severe incomplete paralysis of the ulnar nerve 
of the major extremity a 40 percent evaluation will be 
assigned and for the minor extremity a 30 percent evaluation 
will be assigned.

There is no competent medical evidence of record that 
reflects that the veteran's left ulnar neuropathy is greater 
than moderate.  The competent medical evidence reflects that 
there were no reflexes on the left, but describes the 
symptoms as diminished ulnar nerve and indicates that while 
grip strength was diminished there was grip strength with 
good equal distal pulses and sensation.  Further, there is no 
competent medical evidence that reflects that there is more 
than mild incomplete paralysis of the right ulnar nerve 
noting that the veteran had one-plus reflexes on the right 
with good distal pulses and sensation.  Therefore, a 
preponderance of the evidence is against evaluations greater 
than the 20 percent and 10 percent evaluations that have been 
assigned for left and right ulnar neuropathy, respectively.  


IV.  Individual Unemployability

The veteran's compensable service-connected disabilities are 
PTSD, evaluated as 50 percent disabling; residuals of 
cervical spine fusion with degenerative changes, evaluated as 
30 percent disabling; left ulnar neuropathy, evaluated as 20 
percent disabling; and right ulnar neuropathy, evaluated as 
10 percent disabling.  The combined service-connected 
disability evaluation is 80 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria 
requirement for the assignment of a total rating based upon 
individual unemployability.  

A review of the record reflects that the veteran has a high 
school education and training as a mechanic.  He has 
employment experience as a mechanic, welder, parks and 
recreation worker, and last worked for a municipal sanitation 
department.  The record reflects that the veteran is not 
currently employed, and has not been employed for several 
years.  While the veteran has significant nonservice-
connected disability, with consideration of the limitations 
imposed by his service-connected psychiatric disability and 
the limitations imposed by his service-connected physical 
disabilities, with respect to his ability to perform physical 
labor and interact with others, as well as his education and 
occupational experience, the evidence is in equipoise as to 
whether the veteran would be able to perform any occupation.  
In resolving all doubt in the veteran's behalf, the Board 
finds the veteran is unable to secure or follow a 
substantially gainful occupation because of his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, and Part 4.  


ORDER

An increased rating for PTSD is denied.

An increased rating of 30 percent for residuals of cervical 
spine fusion with degenerative changes is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  

An increased rating for left ulnar neuropathy is denied.  

An increased rating for right ulnar neuropathy is denied.  

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 8 -

